       Case 3:19-cv-00082-CDL Document 33 Filed 06/04/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

CHRISTINE MAY,                               *

      Plaintiff,                             *

vs.                                          *
                                                    CASE NO. 3:19-CV-82 (CDL)
DEPUTY JOSEPH PRITCHETT, et al., *

      Defendants.                            *


                                   O R D E R

      Christine     May   claims      that       Defendants—Morgan      County,     a

Morgan County sheriff’s deputy, and six current or former county

commissioners—violated her constitutional rights by subjecting

her   to    “long-term     malicious         prosecution        pursuant      to   an

unconstitutional application of Morgan County short term rental

ordinance.”     Am. Compl. 1, ECF No. 17.               In her Complaint, May

alleges that some of the Morgan County commissioners discussed

and approved actions regarding her prosecution during executive

session meetings.         Id. ¶¶ 18-19, 21-25.               Defendants moved to

strike portions of these paragraphs as impertinent, asserting

that they all reference attorney-client privileged discussions

between the commissioners and their lawyer.                   Though the Amended

Complaint     contains    general     allegations           regarding   the    basic

subject of and official action taken against May during each

executive   session,      it   does   not        describe    any   attorney-client
       Case 3:19-cv-00082-CDL Document 33 Filed 06/04/20 Page 2 of 2



privileged communications.        Thus, the Court denies Defendants’

motion to strike (ECF No. 24).           If, during discovery, May seeks

discovery regarding any communications that Defendants assert

are privileged, Defendants may seek to prevent disclosure using

the   relevant   rules   that   specifically    address   how   to   protect

privileged communications.

      IT IS SO ORDERED, this 4th day of June, 2020.

                                         s/Clay D. Land
                                         CLAY D. LAND
                                         CHIEF U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




                                     2
